In the case of Orford v. Rumney, 3 N.H. 331, RICHARDSON, C. J., speaking of the statute of January 1, 1796, which is substantially the same as the statute in question, says, — "This clause in the statute would admit a construction which would give to a son a settlement acquired by his father at any period of the son's life, provided he had gained none in his own right; but it has always been held to extend only to children who had not been emancipated. The question, then, is, whether the pauper in this case was emancipated at the time his father acquired a settlement in Orford." This case, therefore, is exactly in point; and the question will be, whether Polly Jane Hoyt was emancipated by her marriage with Edmund M. French, which took place before her father gained his settlement in Sandown. I should have no doubt, on principle, that a female infant would be emancipated by marriage, as is held in Charlestown v. Boston, cited by my brother LADD.